Citation Nr: 1210181	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  11-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to basic eligibility for accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.G. and E.B.



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to September 1943.  He died in March 1975 and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied the claim.  The Regional Office (RO) in New Orleans, Louisiana, currently has jurisdiction of the claim.  

The appellant presented testimony at a hearing at the New Orleans RO in September 2010.  She and her daughters, M.G. and E.B., presented testimony at a Board video conference hearing before the undersigned Acting Veterans Law Judge in January 2012.  Transcripts of both proceedings are of record.  

In January 2012, the appellant submitted additional evidence, much of it duplicative, directly to the Board.  This evidence was accompanied by a waiver of RO consideration and, therefore, can be considered in this decision.  See 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The appellant did not apply for accrued benefits within one year of the Veteran's death in March 1975.


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Periodic monetary benefits to which a Veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence of record at the date of death (i.e., accrued benefits), and due and unpaid for a period not to exceed two years prior to the last date of entitlement, shall be paid to certain survivors, including the Veteran's surviving spouse, upon the Veteran's death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(c) (2011).  An application for accrued benefits must be filed within one year after the date of a Veteran's death.  Id.  There is no basis for an accrued benefits claim unless the Veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

A review of the claims folder reveals that the Veteran filed a claim for service connection for an eye disorder in March 1946.  In an August 1947 rating decision, service connection for a bilateral eye disorder was denied, but service connection for infectious arthritis of the lumbar spine and right sacroiliac joint was granted.  

Severance of the grant of service connection for infectious arthritis of the lumbar spine and right sacroiliac joint was proposed in an October 1954 rating decision and effectuated in a January 1957 rating decision.  The January 1957 rating decision reflects that the Veteran's original claim for service connection for an eye disorder had been accompanied by a report of physical examination made between March 1944 and April 1944 at the VA Hospital in Alexandria, Louisiana, which showed infectious arthritis of the lumbar spine and right sacroiliac joint.  This report was subsequently deemed to belong to a different Veteran with the same name, such that the initial grant of service connection involved clear and unmistakable error.  The hospital report belonging to the other Veteran was removed from the Veteran's claims folder.  

The Veteran attempted to establish service connection for a back disability following the January 1957 severance on several occasions, but was denied in rating decisions dated February 1964 and December 1971.  The Board confirmed the denial of the latter in a January 1973 decision.  

In February 1975, the RO received a copy of a letter that had been sent to the office of the Veteran's Senator.  In this letter, the Veteran cited to an in-service back injury.  He also noted that a VA doctor had told him that if he had been treated for the condition 20 years ago, he "would not be in this shape today."  While he requested "a date to go before the medical board in New Orleans," it is not clear from this letter whether he was seeking VA service-connected compensation, or some other type of benefits, if any.  In March, 1975, the RO notified the Senator's office that a claim for service connection for a back disorder would be reconsidered at any time that the Veteran furnished new evidence.  However, the Veteran died in March 1975.  

The appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC) or Death Pension (Including Accrued Benefits and Death Compensation, where applicable) in April 1975.  In a May 1975 letter, the RO denied the claim for DIC on the basis that the evidence did not show that the Veteran's death was due to a service-connected disease or injury; the claim for death pension was denied on the basis that the appellant's annual income exceeded the allowable amount.  The appellant submitted a statement in July 1975 indicating that she was aware that service connection for a back disability had been severed during the Veteran's lifetime and stating her belief that his back condition had been a contributing factor of his death.  There is nothing in this statement indicating an intent to apply for service connection for this disability for accrued benefits purposes.  The denial of service connection for the cause of the Veteran's death was upheld in an October 1975 rating decision.  The appellant did not appeal.  

The appellant's claim for accrued benefits was received in December 2008.  She submitted copies of several documents and asserted that although service connection for a back disability had been severed, it was reinstated in April 1974, such that she should have been paid accrued benefits.  See VA Form 21-4138.  During both hearings, the appellant asserted that service connection for a back disability should have been in effect because the Veteran had indeed injured his back while in service.  She did not specifically assert that she applied for accrued benefits, as opposed to other benefits, within one year of the Veteran's death.  See September 2010 and January 2012 transcripts.  

Review of the claims folder reveals that following the severance of service connection for infectious arthritis of the lumbar spine and right sacroiliac joint, service connection was not in effect for any disability during the Veteran's lifetime.  Nor was the previously severed disability reinstated, as the appellant claims.  

Even if the February 1975 statement from the Veteran could be considered a pending claim, which is less than certain given the Veteran's contentions at that time, the Board nevertheless finds that the appellant did not apply for accrued benefits within one year of his death.  Rather, it is evident from the record that the immediate post-death claim was for DIC, and the appellant has not specifically asserted that it was for a different benefit such as accrued benefits.  

Because the appellant did not apply for accrued benefits within one year of the Veteran's death, the criteria for entitlement to accrued benefits have not been met as a matter of law.  The Board is sympathetic to the contentions raised by the appellant and the procedural history related to the previously granted and subsequently severed service connection for infectious arthritis of the lumbar spine and right sacroiliac joint.  As the law, however, and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board also notes that the appellant's December 2008 claim for accrued benefits was not timely filed.  See 38 C.F.R. § 3.1000(c).

The notice and duty to assist provisions of 38 C.F.R. § 3.159 have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, VA is not required to meet the duty to assist a claimant.  See Sabonis, 6 Vet. App. at 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 



ORDER

Basic eligibility for accrued benefits is denied. 


____________________________________________
A. C MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


